DETAILED ACTION
Claims 1-18 are presented for examination.
Claim 18 is newly presented in a preliminary amendment.
Claims 1-17 have been amended in a preliminary amendment.
This office action is in response to submission of application on 02-NOV-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 16 not been further treated on the merits. The claim recites “according to claim 1” and “selected from any of the criteria described in claims 2 through 10.” This is interpreted as selecting claim 1 and at least one claim of 2-10 and not in the alterative.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recites the term "confidence", however, the term is not introduced.  There is insufficient antecedent basis for this limitation in the claim. Claims 9 and 11-13 are dependent from claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process, specifically:

d) comparing the initial guide surface shape with the sampled data points within the volume for detecting measurement data points being similar to the measurement data of the control point, providing a vertical difference value representing the vertical difference between the depth of the guide surface and the depth of the corresponding data points for each compared data point in the set; and 
The limitation above recites the term comparing and providing a value as a result of the comparison. MPEP 2106.04(a)(2)(III) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” The above determining of the different between data points can be completed with pen and paper.

e) from a selected set of the difference values, generating a new guide surface corresponding to the control and data points.
new guide surface can be accomplished with a pen and paper. See Figs. 2a-2e of the instant application. These drawings can reasonably be done as a mental process.

Thus the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering

a) receiving at least one user selected control point representing a geological feature in the measurement data set; 
b) providing an initial guide surface with a predetermined shape, the control point being positioned in the initial guide surface; 
c) defining a volume between an upper and a lower limit above and below the guide surface; 
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. The claim recites receiving a user selection, providing an initial guide surface, and defining a volume. These elements are all mere data gathering of elements used in the above discussed mental process. No details are provided on how the measurement data set is collected or any other indication the elements are not provided by the user.


Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is merely data gathering.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 2 recites “the criteria for selecting the selected set of difference values is based on the evaluated confidence of the vertical difference values and being selected when the confidence is above a chosen threshold” is adding the element of a confidence value for comparison and furthers the abstract idea and remains a mental process.

Claim 3 recites “wherein the selected set of difference values depend on the confidence of other laterally separated difference values” is further adding to the abstract idea by selecting values, an evaluation, based on a comparison to the confidence value.

Claim 4 recites “wherein the criteria for selecting the selected set of difference values is based on their lateral positions within the region of measurement points” is furthering the mental process by adding to the condition for selecting values when completing an evaluation.

Claim 5 recites “wherein the lateral positions of the calculated difference values are selected randomly or pseudo-randomly within the region” is furthering the mere data gathering by adding a random value within a region.

Claim 6 recites “wherein the lateral positions are selected according to a chosen masking pattern within the region” is furthering mental process by selecting values based on a masking patter, an observation.

Claim 7 recites “wherein the lateral positions are selected depending on proximity to the nearest control point” selecting points based on proximity to a control point is an observation, a mental process.

Claim 8 recites “wherein the lateral positions are selected depending on the proximity to the generated guide surface” selecting points based on proximity to a guide surface is an observation, a mental process.

Claim 9 recites “providing a subset of difference values formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d)” furthers the selection criteria when performing an evaluation during the abstract idea.

Claim 10 recites “wherein the subset comprises all difference values that occur in any of the subsets” evaluating the values of a subset is a mental process.

Claim 11 recites “any number of steps of combining the subsets of difference values formed recursively” combining values is furthering the evaluation in the mental process.

Claim 12 recites “wherein the subsets are generated from the criteria, by assigning a probability value and selecting those difference values whose probability value is higher than a random or pseudo-randomly generated number” selecting values based on a random number is performing an evaluation, a mental process.

Claim 13 recites “the use of the combined probability from different sets of criteria to assign to a difference value and selecting if the probability is higher than a random or pseudo-randomly generated number” assigning a difference value from different criteria is performing a mental process.

Claim 14 recites “wherein the initial guide surface shape defines a plane” furthering the mere data gathering by defining the shape as a plane.

Claim 15 recites “wherein the initial guide surface defines curved shape” furthering the mere data gathering by defining the shape as a curved shape.

Claim 17 recites “wherein the extrapolation of the guide surfaces comprises known discontinuities in the data” furthering the mere data gathering by adding data with known discontinuities.

Claim 18 recites “wherein the known discontinuities in the data comprise geological faults” furthering the mere data gathering by adding data with geological faults.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
LEAHY et al., U.S. Patent Application Publication 2015/0081259 A1 (hereinafter ‘LEAHY’) in view of
Yu et al., United States Patent 8,265,876 B1 (hereinafter ‘Yu’).

Regarding Claim 1: A method of providing a geologic model representing geologic features based on geologic measurement data set constituted by a number of data points sampled in a chosen region, the method comprising: 
LEAHY teaches a) receiving at least one user selected control point ([0050] LEAHY teaches a user and a control point “…In the preferred embodiment, the smooth model is generated mainly via interactive input, i.e. a user places one or more model control points, and a global surface (a global model) is generated that fits the model control points at the given location…”)
LEAHY teaches representing a geological feature in the measurement data set; ([0049] LEAHY teaches having an initial geological model “…The method consists of two fundamental steps (FIG. 1 ): first, a global estimate of the geologic feature's position is estimated (called "smooth geologic model", or "smooth model"). While it is called "smooth" because it is anticipated in most cases that the initial geologic model will have limited variability and roughness, this is by no means a prerequisite for the workflow; a geologic model with any properties can be used. By global, it is meant to indicate the domain of investigation, for example, the area spanning a prospect, leasing block, or seismic survey…”)
LEAHY teaches b) providing an initial guide surface with a predetermined shape, the control point being positioned in the initial guide surface; ([0051] LEAHY teaches the initial model with the control points for the initial guide “…In this embodiment the initial model estimate is in the form of a smooth geologic model. FIG. 4 shows a cartoon example of a smooth geologic model 1 satisfying a single control point 3. The smooth model 1 may or may not accurately represent the data in detail. In general, the smooth model 1 is expected to have similar characteristics to the geologic data, but not represent perfectly…”)

    PNG
    media_image1.png
    448
    757
    media_image1.png
    Greyscale
LEAHY teaches c) defining a volume between an upper and a lower limit above and below the guide surface; ([0056] and Fig. 5 LEAHY teaches an upper and lower limit as shown by element 7 in Fig. 5 “A window position must also be chosen, but again, it does not impact the embodiment of the method described, only the quality of the final results. The window may be centered on the seed/control point 3. However applications could be conceived where the search window 7 is offset vertically from the smooth model 1. It should be noted that these parameters apply only to the seed/control trace 13…”)

LEAHY teaches d) comparing the initial guide surface shape with the sampled data points within the volume for detecting measurement data points being similar to the measurement data of the control point, ([0025] LEAHY teaches comparing the control points with the data search window data, i.e. sampled data points “…In one embodiment of the method, step a) comprises determining a data search window that envelopes the initial model estimate, and in step b) comparing the control points only with candidate traces that are within the data search window…”)
LEAHY teaches e) from a selected set of the difference values, generating a new guide surface corresponding to the control and data points. ([0061] LEAHY teaches generating a new guide surface on an iterative model “…The user may find in practice that their results are improved by providing further input to the algorithm. In this case, the user may choose to provide additional control points 3 and run an additional iteration of the workflow. The "smooth model" for a subsequent iteration may be based only on the previous input with the new interactive input, or may include information or guide points from the previous iteration's resulting detailed model 1'…”)

LEAHY does not appear to explicitly disclose


However, Yu teaches providing a vertical difference value representing the vertical difference between the depth of the guide surface and the depth of the corresponding data points for each compared data point in the set; and (Col 8 lines 31-32 Yu teaches determining the vertical different between the picks, i.e. data points “…the vertical difference between any existing neighboring picks and candidate pick…”
Further, Col 6 lines 29-38 Yu teaches a confidence comparing the difference between the different picks, i.e. data points “…Given the initial seeds, the autopicking algorithm needs to make a decision on the preferred picking direction. This is done by computing the Confidence, C. between each seed trace and the candidate traces Surrounding the seed traces (Subscript S is the trace number of a trace containing a seed and j is the number of an adjacent trace that does not have a pick). Confidence is based on two quantities: the Affinity” between traces and the difference in time or depth between the seed pick and the candidate picks…”)
LEAHY and Yu are analogous art because they are from the same field of endeavor, seismic trace analysis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the comparing the  as disclosed by LEAHY by providing a vertical difference value representing the vertical difference between the depth of the guide surface and the depth of the corresponding data points for each compared data point in the set as disclosed by Yu.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for the differences in the seismic data to be displayed vertically as discussed by Yu in Col 2 lines 48-53 “…Even when collected in grids, seismic data are typically displayed as single lines for interpretation. These vertical cross sections, present a line of collected data or one line in a grid of collected data. A line display provides a profile view of the seismic echoes so that one can readily see differences in the echoes vertically and laterally and along the line…”

Regarding Claim 2: LEAHY and Yu teach The method according to claim 1, 
Yu teaches wherein the criteria for selecting the selected set of difference values is based on the evaluated confidence of the vertical difference values and (Col 7 lines 39-47 Yu teaches selecting the highest confidence value “…The four candidate picks from the neighboring traces have confidence values computed relative to S1. Candidate pick of Trace (5.4) has a confidence value of 0.5; candidate pick of Trace (4,5) has a confidence value of 0.1; candidate pick of Trace (3,4) has a confidence value of 0.9; and candidate pick of Trace (4.3) has a confidence value of 0.8. FIG. 6C: in step 2, the candidate pick of Trace (3,4) having the highest confidence value (0.9) is identified as a confirmed pick S2…”)
Yu teaches being selected when the confidence is above a chosen threshold. (Col 8 lines 26-30 Yu teaches the confidence value as a stopping condition, i.e. threshold “…For instance, in our implementation, user can set the stopping conditions based on: b. confidence value…”)

Regarding Claim 3: LEAHY and Yu teach The method according to claim 2, 
LEAHY teaches wherein the selected set of difference values depend on the confidence of other laterally separated difference values. ([0026] LEAHY teaches the search window can be laterally separated “…In other embodiments he may choose a data search window that in time or depth varies laterally…”)

Regarding Claim 4: LEAHY and Yu teach The method according to claim 1, 
LEAHY teaches wherein the criteria for selecting the selected set of difference values is based on their lateral positions within the region of measurement points. ([0026] LEAHY teaches a lateral search window for selecting “… According to embodiment, the user may determine a data search window which in time or depth is fixed laterally…”)

Regarding Claim 6: LEAHY and Yu teach The method according to claim 4, 
LEAHY teaches wherein the lateral positions are selected according to a chosen masking pattern within the region. ([0062] LEAHY teaches masking for a sub-region “…In this case, the user may choose to delineate this sub-region via a masking polygon…”)

Regarding Claim 7: LEAHY and Yu teach The method according to claim 4, 
LEAHY teaches wherein the lateral positions are selected depending on proximity to the nearest control point. ([0060] LEAHY teaches selecting the neareset trace “…For example, a candidate trace 19 could be compared only to the nearest control traces…”)

Regarding Claim 8: LEAHY and Yu teach The method according to claim 4, 
LEAHY teaches wherein the lateral positions are selected depending on the proximity to the generated guide surface. ([0063] LEAHY teaches selecting based on proximity to the traces “…Additionally, data quality may degrade, or interpretation may be challenged in proximity to geologic features (for example, fault shadows, intrusions, or horizon truncations). The method can be extended to include a filtering step to exclude candidate traces within some specified envelope of the geologic feature…”)

Regarding Claim 9: LEAHY and Yu teach The method according to claim 2, comprising 
LEAHY teaches providing a subset of difference values formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d). ([0049] LEAHY teaches a subset of the seismic data when determining the analysis, i.e. difference values “…In practice, the domain size may be some subset of the region spanned by seismic data, or, whatever region the user finds to be most convenient for analysis (as guided by their individual work practices)…”)

Regarding Claim 10: LEAHY and Yu teach The method according to claim 9, wherein the subset comprises 
LEAHY teaches all difference values that occur in any of the subsets.([0058] LEAHY teaches the difference in the metric for the correlation “… It is anticipated that most users will choose a correlation or a difference metric (for example, a Euclidian norm)…”)

Regarding Claim 11: LEAHY and Yu teach The method according to claim 9, comprising 
LEAHY teaches any number of steps of combining the subsets of difference values formed recursively. ([0034] LEAHY teaches to combine the different values from separate models “…Finally, the method directly results in a highly detailed reservoir model, rather than a set of points or surfaces that can be combined in a separate reservoir modeling workflow…”)

Regarding Claim 14: LEAHY and Yu teach The method according to claim 1, 
LEAHY teaches wherein the initial guide surface shape defines a plane. ([0056] LEAHY teaches the horizontal (x,y) locations in the cube, i.e. plane “…Seismic data is typically stored as "cubes" of traces, with a trace in time or depth at each horizontal (x,y) location in the cube. Here, control traces 13 are selected at the control points 3 used to build the smooth model 1…”)

Regarding Claim 15: LEAHY and Yu teach The method according to claim 1, 
LEAHY teaches wherein the initial guide surface defines curved shape. ([0032] LEAHY teaches the shape moving around faults, bad data, and poor correlation, i.e. curved shape  “…Further calibration can continue via the addition of new control points, added by the user, to shape the geologic model. After any number of iterations, the user can calibrate the updated model with the geologic data. This permits a global solution to the tracking problem, even in the presence of faults, bad data, or poor correlation…”)

Regarding Claim 17: LEAHY and Yu teach The method according to claim 1, 
LEAHY teaches wherein the extrapolation of the guide surfaces comprises known discontinuities in the data. ([0054] LEAHY teaches fault truncation and offset, onlap, and erosion, i.e. discontinuities “…An improvement to geometric methods is to include a set of constraints on model building based on geologic rules. In this manner, rules such as fault truncation and offset, onlap, erosion, or other geologic concepts can be incorporated into the model building process…”)

Regarding Claim 18: LEAHY and Yu teach The method according to claim 17, 
LEAHY teaches wherein the known discontinuities in the data comprise geological faults. ([0064] LEAHY teaches faults “…FIG. 9 shows a detailed model 1' obtained by this method that is not impeded by the presence of faults in the geologic section (steeply dipping lines)…”)

Claims 5 and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over 
LEAHY et al., U.S. Patent Application Publication 2015/0081259 A1 (hereinafter ‘LEAHY’) in view of
Yu et al., United States Patent 8,265,876 B1 (hereinafter ‘Yu’) further in view of
Purves et al., U.S. Patent Application Publication 2015/0316683 A1 (hereinafter ‘Purves’).

Regarding Claim 5: LEAHY and Yu teach The method according to claim 4, 

LEAHY and Yu do not appear to explicitly disclose
wherein the lateral positions of the calculated difference values are selected randomly or pseudo-randomly within the region.

However, Purves teaches wherein the lateral positions of the calculated difference values are selected randomly or pseudo-randomly within the region. ([0020] Purves teaches using a probability characteristic, i.e. selected randomly “…generate and assign a probability characteristic for said plurality of candidate events based on said at least one attribute Volume and said at least one characteristic parameter; and…”)
LEAHY, Yu, and Purves are analogous art because they are from the same field of endeavor, seismic trace analysis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein the criteria for selecting the selected set of difference values is based on their lateral positions within the region of measurement points as disclosed by LEAHY and Yu by wherein the lateral positions of the calculated difference values are selected randomly or pseudo-randomly within the region as disclosed by Purves.
One of ordinary skill in the art would have been motivated to make this modification in order to better simulate poor quality data and other disruptions as discussed by Purves in [0015] “…executable algorithms adapted to generate and evolve a moreaccurate computer model of the natural contour of a reflective Surface (i.e. horizon) from at least one seed point irrespective of disruptions caused by faults or discontinuities caused by “poor data”…”

Regarding Claim 12: LEAHY and Yu teach The method according to claim 9, 

LEAHY and Yu do not appear to explicitly disclose


However, Purves teaches wherein the subsets are generated from the criteria, by assigning a probability value and selecting those difference values whose probability value is higher than a random or pseudo-randomly generated number. ([0084] Purves teaches using a probability to create a higher acceptance crieteria “…candidate events enclosed by the predefined gated region 108. The algorithm then applies a probability function based on the determined attribute characteristics and respective local waveform characteristics in order to determine, whether or not, a candidate event meets an acceptance criteria and can be selected to be part of the tracked horizon. If, however, a combined probability from both the attribute characteristic and waveform characteristic of a candidate event do not exceed an acceptance criteria, the algorithm can “move' vertically (i.e. select and analyse data above or below the horizontal plane of the initially tracked horizon) to a location having the next highest probability…”)
LEAHY, Yu, and Purves are analogous art because they are from the same field of endeavor, seismic trace analysis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the providing a subset of difference values formed by including only the difference values that exist in all of a selected number of the criteria for selecting a set of difference values in d) as disclosed by LEAHY and Yu by wherein the subsets are generated from the criteria, by assigning a probability value and selecting those difference values whose probability value is higher than a random or pseudo-randomly generated number as disclosed by Purves.
One of ordinary skill in the art would have been motivated to make this modification in order to better simulate poor quality data and other disruptions as discussed by Purves in [0015] “…executable algorithms adapted to generate and evolve a moreaccurate computer model of the natural contour of a reflective Surface (i.e. horizon) from at least one seed point irrespective of disruptions caused by faults or discontinuities caused by “poor data”…”

Regarding Claim 13: LEAHY, Yu, and Purves teach The method according to claim 12, comprising the
Purves teach use of the combined probability from different sets of criteria to assign to a difference value and selecting if the probability is higher than a random or pseudo-randomly generated number. ([0084] Purves teach using a statistical, i.e. probability to have a predefined gated region, i.e. higher than random “…In particular, the algorithm of the first embodiment utilises both local waveform and attribute data characteristics to generate a statistical model for candidate events in a pre defined gated region 108. The predefined gated region 108 is selectively adjustable by the operator in order to adapt the algorithm to the individual requirements of different regions of interest…”)

Conclusion
Claims 1-15 and 17-18 are rejected.
Claim 16 is objected to and not treated on the merits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146